Citation Nr: 0400588	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-02 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
Parkinson's disease.  In June 2003, the veteran testified at 
a Board hearing at the RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's service medical records are negative for 
complaints or findings of Parkinson's disease.  In 
conjunction with his February 2001 claim, the veteran 
contended that he first began to experience problems with his 
central nervous system in the 1970s and that Parkinson's 
disease was diagnosed in the 1990s.  The veteran stated that 
it was his belief that he had developed Parkinson's disease 
as a result of being exposed to pesticides in service.  He 
explained that he had been assigned to fly on military 
aircraft on several occasions in service, including to Hawaii 
and California.  He indicated that health regulations 
required that military aircraft arriving at these 
destinations be treated with pesticides to prevent the 
importation of pests.  He estimated that he had been 
subjected to these "fogging" procedures approximately 10 
times in a six month period.  

In support of his claim, the veteran submitted a copy of an 
in-service travel voucher confirming that he had flown to 
various locations during service, including bases in Hawaii, 
California, and Japan.  Also submitted by the veteran were 
statements from several individuals, including other 
veterans, who attested to the fact that the use of pesticide 
canisters on military aircraft landing in Hawaii, California, 
and other locations, was a common practice in the 1960's.  
These individuals indicated that the cockpit and cargo areas 
of these planes were routinely sprayed with pesticides, while 
the passengers were still on board, to kill any insects that 
might have been transported.  

In September 2002, the veteran submitted an excerpt from 
regulations which the veteran stated were the Public Health 
Regulations of the State of Hawaii in effect at the time the 
veteran was in service, although there is no identifying 
information or dates on this excerpt.  Section 90-A of these 
regulations requires that all aircraft landing in Hawaii 
"shall be disinsectized in a manner and with an insecticide 
... to prevent the introduction in the State of Hawaii of 
mosquitoes and other arthropods of significance to health."

The veteran also submitted articles from various medical 
publications and websites.  An article from www.parkinson.org 
notes that although the underlying mechanisms and causes of 
Parkinson's were still unclear, medical research had shown a 
possible relationship between the chronic, long-term exposure 
to pesticides and the development of Parkinson's disease.  In 
addition, an excerpt from a book entitled Parkinson's Disease 
by Abraham N. Lieberman, M.D., indicates that exposure to 
toxic agents, such as pesticides or industrial chemicals, was 
a possible explanation for Parkinson's disease.  

The post-service medical evidence includes a November 2002 
letter from a private physician who treated the veteran from 
1973 or 1974 to 1989.  He indicated that he treated the 
veteran during this period for minor illnesses as well as a 
progressive undiagnosed nervous system disorder.  

In a November 2000 letter, the veteran's private neurologist 
indicated that the veteran was under treatment for 
Parkinson's disease.  He noted that the veteran had a history 
of pesticide exposure during service and that it was 
"possible that there could be a connection between intense 
pesticide exposure and the later development of symptoms of 
Parkinson's Disease."  

At his June 2003 hearing, the veteran described the episodes 
in which he had been exposed to pesticides in service.  He 
indicated that in the 1970's he developed problems with his 
central nervous system, which were later identified as early 
signs of Parkinson's disease.  The veteran testified that he 
was first diagnosed with Parkinson's disease in 1993.  The 
veteran stated that it was his physician's belief that that 
the post-service Parkinson's disease was related to exposure 
to pesticides in service.  In that regard, he noted that his 
physician had advised him that there was research presently 
being conducted as to the relationship between Parkinson's 
disease and exposure to pesticides.  

Given this evidence submitted by the veteran, the Board 
concludes that further development of the evidence is 
necessary in order for the Board to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4).  Accordingly, this case is 
REMANDED for the following:

1.  Review the claims file and ensure 
that all VCAA notice obligations are 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002.  The 
veteran should be specifically notified 
of what he needs to establish entitlement 
to service connection for PTSD; of what 
the evidence shows; and of his and VA's 
respective responsibilities in evidence 
development.

Concerning this, write to the veteran, 
with a copy to his representative, and 
ask him to submit additional information 
which specifically demonstrates that the 
photocopied excerpt, submitted in 
September 2002 with his notice of 
disagreement, from what the veteran 
contended were the Public Health 
Regulations of the State of Hawaii in 
effect at the time he was in service 
actually is an excerpt from those Public 
Health Regulations.  The title page from 
the book from which these regulations 
were photocopied showing that they are 
indeed Public Health Regulations of the 
State of Hawaii and any pages showing the 
dates that the regulations were in effect 
would be helpful in this regard.  

2.  Since the NPRC replied that pesticide 
use was "not a matter of record" in the 
records kept at that organization, 
contact the service department (Air 
Force) directly and the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) and inquire as to 
whether those organizations can provide 
any information about procedures 
involving the use of pesticides in 
aircraft on military flights during the 
time that the veteran served in the Air 
Force.

3.  Arrange for the veteran to be 
scheduled for VA examination by a 
neurologist or other specialist in 
Parkinson's disease.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should review 
the medical evidence in the reports in 
the claims folder including the November 
2000 letter from the veteran's private 
neurologist indicating that the veteran 
had a history of pesticide exposure 
during service and that it was "possible 
that there could be a connection between 
intense pesticide exposure and the later 
development of symptoms of Parkinson's 
Disease."

The examiner should render an opinion as 
to the likelihood that the veteran's 
Parkinson's disease is the result of 
exposure to pesticides in service, as 
opposed to its being the result of, some 
other cause or factor or factors.  The 
examiner need not state the opinion in 
terms of medical certainty.  Rather, the 
examiner may express the opinion in terms 
that describe a range of probability or 
likelihood (that is, very likely, likely, 
not very likely, or as likely as not).  A 
rationale for the examiner's conclusions 
and a discussion of the medical 
principles involved will be of 
considerable assistance to adjudicators.  
Therefore, the examiner should provide a 
basis for conclusions by referring to 
specific pertinent matters involved in 
this case or by explaining the nature of 
Parkinson's disease and what is known 
about its causes or likely causes.

4.  Readjudicate the claim for service 
connection for Parkinson's disease in 
light of all evidence added to the record 
since the last previous review of the 
claim.  If the claim remains denied, 
provide the veteran and his 
representative an appropriate 
supplemental statement of the case and 
give them the requisite period of time to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


	(CONTINUED ON NEXT PAGE)




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




